\00b-l*
                               ELECTRONIC RECORD




COA#       11-12-00143-CR                        OFFENSE:        19.02


           Charles Jason Morse v.
STYLE:     The State of Texas                    COUNTY:         Palo Pinto

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    29th District Court


DATE: 07/17/14                   Publish: NO     TC CASE #:      14608




                        IN THE COURT OF CRIMINAL APPEALS



          Charles Jason Morse v.
style:    The State of Texas                          CCA#:       PD-1006-14
         PR0 S£                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^Fvi&7>                                      JUDGE:

DATE:      /2~l/?fM>/tf                               SIGNED:                          PC:

JUDGE:        j&* (J*^^—                              PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD